Citation Nr: 1621032	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  08-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a blood disorder/residuals of syphilis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in May 2010. A transcript of the hearing is of record.

This matter was before the Board in October 2010, at which time it was remanded to the RO to obtain outstanding treatment records and afford the Veteran a VA examination. The RO complied with the remand directives.

The matter was returned to the Board in September 2014, at which time the Board denied the Veteran's claim of service connection. The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). In March 2015, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the September 2014 decision, and remanded the present issue for action consistent with the terms of the JMR.  

The claim was returned to the Board and in August 2015, the Board remanded the claim to to the RO afford the Veteran a VA examination.  A VA examination was conducted in December 2015.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.




FINDING OF FACT

In a January 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he no longer wanted to appeal his claim of service connection for a blood disorder/residuals of syphilis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a blood disorder/residuals of syphilis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202 (2015). An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204 (2015).

In a January 2016 statement, the Veteran withdrew the appeal as to the issue of entitlement to service connection for a blood disorder/residuals of syphilis.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue. Accordingly, it is therefore dismissed.




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for entitlement to service connection for syphilis is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


